DETAILED ACTION
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the application filed on February 19, 2019.
Claims 1-20 are pending.
Claims 1-20 are examined.
This Office Action is given Paper No. 20220309 for references purposes only.

Claim Objections
Claims 2 and 15 are objected to because they recite “the first node, the second node, and the third node are same.” Examiner assumes that Applicant intended “the first node, the second node, and the third node are the same.” Appropriate correction is required.
Claims 9 and 15 are objected to because they recite “the first invoice is lesser than.” Examiner assumes that Applicant intended “the first invoice is less than.” Appropriate correction is required.

Claim Rejections - 35 USC § 112, 1st paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 7 recites “the prediction model comprises a subsidiary model to predict a percentage discount at which the invoice would be paid, by a debtor associated with the invoice, before a due date associated with the invoice.” The relevant portion of the specification discloses that a master prediction model may include subsidiary prediction models (see specification [59]). One subsidiary model may predict a cost for requesting early payment from a buyer at a discount. Another subsidiary model may predict a cost for offering sale of an invoice to a third party at a loss (see specification [59]). 
The specification fails to disclose how
Claim 8 recites “the prediction comprises a subsidiary model to predict a percentage loss at which the invoice would be purchased, by a third party, before a due date associated with the invoice.” The relevant portion of the specification discloses that a master prediction model may include subsidiary prediction models (see specification [59]). One subsidiary model may predict a cost for requesting early payment from a buyer at a discount. Another subsidiary model may predict a cost for offering sale of an invoice to a third party at a loss (see specification [59]).
The specification fails to disclose how to predict a percentage loss at which the invoice would be purchased, by a third party, before a due date associated with the invoice. The specification is silent regarding which factors to consider to predict the percentage loss, or how to compute this calculation. Because the specification does not disclose how to perform this limitation and one of ordinary skill in the art would not know how to automatically predict a percentage loss the invoice will be paid, the claim is rejected under 112. Claim 15 is similarly rejected.

Claim Rejections - 35 USC § 112, 2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 4-5 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 4-5 recite “verifying that the blockchain ledger is valid.” There is insufficient antecedent basis for this limitation in this claim. Note that claims 4-5 depend upon claim 2 instead of claim 3, which recites verifying the blockchain ledger. In order to compare the claim with the prior art (i.e. for prior art purposes only) and thus to provide compact prosecution, Examiner will interpret the phrase as “further comprising verifying that the blockchain ledger is valid.”
Claim 15 recites “a third invoice was sold to a third party.” This phrase is vague and indefinite because it is unclear whether this refers to the previously recited third party, or to a new third party. For purposes of applying the prior art only, Examiner will interpret as “a third invoice was sold to the third party.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Blake et al. (US 2019/0043138) in view of Bryant et al. (US 10,929,931). 

Claims 1, 16, 18
Blake discloses:
obtaining, from at least a first node of a plurality of nodes (e.g. 2a, 2b, 2c, 2d, 2e, 2f, 2g, 2h, see figure 1, [0055]), a first set of information (imported data, see [0055]) associated with a first plurality of invoices (bills, see figure 9, [0097]);
wherein each of the plurality of nodes maintains a respective copy of a same blockchain ledger (blockchain ledger, see [0214-0226]); 
wherein the blockchain ledger comprises a plurality of blocks, each block comprising one or more transactions (transaction activity, see [0214-0226]);
wherein the blockchain ledger comprises at least one transaction (transaction activity, see [0214-0226]) associated with each of the first plurality of invoices; 
based on the first set of information, training a prediction model (algorithm, see [0134]) to determine a predicted lowest cost (cheapest price, see [0106]) of obtaining funding using an invoice (e.g. college expenses, see [0106]) and an associated funding type (e.g. donations, crowdfunding, see [0067-0068]); 
obtaining a target funding amount (full debt repayment, see [0036]) and a target funding date (estimated date, see [0036]) of a particular entity (client, see [0035]);
generating a recommendation (breaking down bills left to pay and the amount at which the bill can be paid, [0100]) for obtaining the target funding amount (full debt repayment, see [0036]), by the target funding date (estimated date, see [0036]), using a subset of a second plurality of invoices (bills, see figure 9, [0097]) issued by the particular entity, wherein the generating operation comprises: 
obtaining, from at least a second node of the plurality of nodes, a second set of information associated with a first invoice (receipts history, see [0105], figure 13) of the second plurality of invoices; 
obtaining, from at least a third node of the plurality of nodes, a third set of information associated with a second invoice (receipts history, see [0105], figure 13) of the second plurality of invoices; 
applying the prediction model to the second set of information to determine (a) a first predicted cost (price, see [0106]) of obtaining funding, by the target funding date (pay off student loans by this year, see figure 13), using the first invoice and (b) a first associated funding type (e.g. cryptocurrency, see figure 13); 
applying the prediction model to the third set of information to determine (a) a second predicted cost (price, see [0106]) of obtaining funding, by the target funding date, using the second invoice and (b) a second associated funding type (e.g. credit, see figure 13); Attorney Docket No. R00486NP
wherein the first associated funding type and the second associated funding type are different (cryptocurrency vs. credit, see figure 13); 
based on the first predicted cost and the second predicted cost, selecting the first invoice (e.g. cryptocurrency, see figure 13) for obtaining the target funding amount of the particular entity, without selecting the second invoice for obtaining the target funding amount of the particular entity; 
presenting (digital graphical display, see [0104]), at an interface, the recommendation (breaking down bills left to pay and the amount at which the bill can be paid, [0100]) for obtaining the target funding amount by the target funding date using the first invoice, without using the second invoice.
Blake does not disclose:
and each block… block.
Bryant teaches:
and each block (new block, see C4 L19-33) associated with a preceding block based on a hash (hash value of the previous block, see C4 L19-33) of the preceding block.
Blake discloses obtaining a first set of information, training a prediction model to determine a lowest cost, obtaining a target funding amount and date, generating a recommendation, selecting the first invoice, and presenting the recommendation. Blake 

Claim 2
  Furthermore, Blake discloses:
the first node, the second node, and the third node are same (e.g. college, see figure 1).

Claims 3, 17, 19
Furthermore, Bryant teaches:
verifying that the blockchain ledger including the first set of information is valid (verify the block is valid, see C7 L51-56).

Claim 4
Furthermore, Bryant teaches:
verifying that the blockchain ledger is valid comprises: verifying that data of a particular block matches a first hash of the particular block as stored by the particular block (result in correct hash value, see C8 L1-19); and 
verifying that the first hash of the particular block as stored by the particular block matches a second hash of the particular block as stored by another block following the particular block (result in correct hash value, see C8 L1-19).

Claim 5
Furthermore, Bryant teaches:
verifying that the blockchain ledger is valid comprises: obtaining a first copy (copy, see C5 L36-61) of the blockchain ledger from the first node (each node, see C5 L45-61); 
obtaining a second copy (copy, see C5 L36-61) of the blockchain ledger from a fourth node (each node, see C5 L45-61); 
verifying that the first copy of the blockchain ledger matches the second copy of the blockchain ledger (each node has its own copy which is identical to every other copy stored by each other node, see C5 L36-61).

Claims 6, 20
Furthermore, Blake discloses:
initiating a transaction, using at least a fourth node (e.g. 2a, 2b, 2c, 2d, 2e, 2f, 2g, 2h, see figure 1, [0055]) of the plurality of nodes, to use the first associated 

Claim 7
Furthermore, Blake discloses:
the prediction model comprises a subsidiary model to predict a percentage discount (discount, potential early pay incentives, see [0061, 0124]) at which the invoice would be paid, by a debtor (e.g. employer, see [0061]) associated with the invoice, before a due date associated with the invoice.

Claim 8
Furthermore, Blake discloses:
the prediction comprises a subsidiary model to predict a percentage loss (a reduced amount of user’s entire debt, see [0071]) at which the invoice would be purchased, by a third party (third party, see [0061]), before a due date associated with the invoice.

Claim 9
Furthermore, Blake discloses:
selecting the first invoice without selecting the second invoice is responsive to determining that the first predicted cost for the first invoice is lesser (cheapest price, see [0106]) than the second predicted cost for the second invoice.


Furthermore, Bryant teaches:
the first set of information associated with the first plurality of invoices comprises: a transaction committed on the blockchain ledger indicating that a third invoice was sold to a third party at a particular loss (e.g. offer or counteroffer is less than estimate, C14 L50 – C15 L5).

Claim 11
Furthermore, Bryant teaches:
the second set of information associated with the first invoice comprises: a transaction committed on the blockchain ledger indicating that a debtor associated with the first invoice made a payment on a third invoice to another entity (e.g. payment made by insurer to insured or vendor, see C13 L47-55) before a due date of the third invoice.

Claim 12
Furthermore, Blake discloses:
generating a second recommendation (breaking down bills left to pay and the amount at which the bill can be paid, [0100]) for obtaining the target funding amount, by the target funding date, using a second subset of the second plurality of invoices (bills, see figure 9, [0097]) issued by the particular entity, wherein the second recommendation indicates using both the first invoice and the second invoice.

Claim 13
Furthermore, Blake discloses:
the recommendation indicates an amount of funding to be obtained from each of a plurality of funding types (breaking down bills left to pay and the amount at which the bill can be paid, [0100]).

Claim 14
Furthermore, Blake discloses:
the plurality of funding types comprises at least two of: early payment of an invoice (potential early pay incentives, see [0124]), invoice factoring, and line of credit (credit card accounts, see [0055]).

Claim 15
Furthermore, Blake in view of Bryant discloses:
verifying that the blockchain ledger including the first set of information is valid (see claim 3), wherein verifying that the blockchain ledger is valid comprises: 
verifying that data of a particular block matches a first hash of the particular block as stored by the particular block (see claim 4);
verifying that the first hash of the particular block as stored by the particular block matches a second hash of the particular block as stored by another block following the particular block (see claim 4);
obtaining a first copy of the blockchain ledger from the first node (see claim 5); 
obtaining a second copy of the blockchain ledger from a fourth node (see claim 5); 
verifying that the first copy of the blockchain ledger matches the second copy of the blockchain ledger (see claim 5); 
initiating a transaction, using at least a fifth node of the plurality of nodes, to use the first associated funding type to obtain funding using the first invoice; (see claim 6) 
generating a second recommendation for obtaining the target funding amount, by the target funding date, using a second subset of the second plurality of invoices issued by the particular entity, wherein the second recommendation indicates using both the first invoice and the second invoice (see claim 12); 
wherein: Attorney Docket No. R00486NPthe first node, the second node, the third node, and the fifth node are same (see claim 2); 
the prediction model comprises a first subsidiary model to predict a percentage discount at which the invoice would be paid, by a debtor associated with the invoice, before a due date associated with the invoice (see claim 7); 
the prediction comprises a second subsidiary model to predict a percentage loss at which the invoice would be purchased, by a third party, before the due date associated with the invoice (see claim 8); 
selecting the first invoice without selecting the second invoice is responsive to determining that the first predicted cost for the first invoice is lesser than the second predicted cost for the second invoice (see claim 9); 
the first set of information associated with the first plurality of invoices comprises: a transaction committed on the blockchain ledger indicating that a third invoice was sold to a third party at a particular loss (see claim 10); 
the second set of information associated with the first invoice comprises: a transaction committed on the blockchain ledger indicating that a debtor associated with the first invoice made a payment on a third invoice to another entity before a due date of the third invoice (see claim 11); 
the recommendation indicates an amount of funding to be obtained from each of a plurality of funding types (see claim 13), wherein the plurality of funding types comprises at least two of: early payment of an invoice, invoice factoring, and line of credit (see claim 14).

Claim Interpretation
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure (see attached form PTO-892).
McLinden et al. (US 2020/0134745) discloses creating a bill of materials showing costs. 
Applicant is reminded that functional recitation(s) using the word and/or phrases “for”, “adapted to”, or other functional language (e.g. see claim 1 which recites “to determine a predicted lowest cost”, claim 7 which recites “to predict a percentage In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) ("The manner or method in which such a machine is to be utilized is not germane to the issue of patentability of the machine itself.”); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  See also MPEP §§ 2106 II (C.), 2114 and 2115.  Unless expressly noted otherwise by Examiner, the claim interpretation principles in the paragraph apply to all examined claims currently pending.
After careful review of the original specification and unless expressly noted otherwise by Examiner, Examiner concludes that Applicant is not his own lexicographer.  See MPEP § 2111.01 IV.

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from Examiner should be directed to Chrystina Zelaskiewicz whose telephone number is 571.270.3940. Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Abhishek Vyas can be reached at 571-270-1836.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair <http://pair-direct.uspto.gov>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
/CHRYSTINA E ZELASKIEWICZ/Primary Examiner, Art Unit 3621